Citation Nr: 0411782	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  95-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased evaluation for residuals of a 
right facial nerve injury, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for dissecting 
cellulitis of the scalp and scarring with alopecia, currently 
rated as 10 percent disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis (claimed as seasonal rhinitis).


REPRESENTATION

Appellant represented by:	James R. Boykins, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
December 1993.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that on April 22, 2003 the veteran sought to 
reopen his claims of entitlement to service connection for 
bilateral pes planus, bilateral hearing loss, tinea cruris, 
and dermatophytosis, as well claiming entitlement to an 
increased rating for his right eye disability.  These issues 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.  A right knee disability was not present in service and is 
not shown to be related to service.

3.  The veteran's residuals of a facial nerve injury are 
manifested by numbness and by moderate incomplete paralysis 
of the facial nerve.  The veteran can use all his facial 
muscles correctly and does not have severe incomplete 
paralysis of the facial nerve.

4.  The veteran's dissecting cellulitis of the scalp with 
scarring and alopecia is manifested by oozing exudates from 
the scalp. Itching and crusting periodically, sensitivity to 
touch and some hair loss.

5.  Service connection for hypertension and sinusitis 
(claimed as seasonal rhinitis) was most recently denied by 
the RO in a rating decision dated in August 1994 and that 
decision was not appealed in a timely manner.

6.  Evidence submitted since the August 1994 rating decision 
is new in that it has not been previously considered, but it 
is not material in that is does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  A right knee disability, to include degenerative joint 
disease, was not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.      38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2003).

2.  The criteria for an increased rating for the veteran's 
residuals of a facial nerve injury are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §4.124a, Diagnostic Code 
8205 (2003).

3.  The criteria for an increased rating for the veteran's 
dissecting cellulitis of the scalp with scarring and alopecia 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §4.118, Diagnostic Code 7800 (2001) and (2003).

4.  The August 1994 RO rating decision is final.  38 U.S.C. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

5.  New and material evidence has not been submitted to 
reopen the veteran's claims of entitlement to service 
connection for hypertension or sinusitis and the claims are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Statements of the Case (SOC) dated in April 1997 and July 
2003, the multiple Supplemental Statements of the Case 
(SSOCs) and the Board remand in January 2001 advised the 
veteran of the laws and regulations pertaining to his claims.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim for service 
connection for a right knee disability was being denied 
because there was no medical evidence linking his 
disabilities to service.  The veteran was specifically 
informed that his claims for an increased rating for his 
facial nerve disability and his scalp disability were being 
denied because the medical evidence did not show that these 
disabilities met the criteria for a higher rating.  Lastly, 
the veteran was informed that reopening of his claims of 
entitlement to service connection for hypertension and 
sinusitis were being denied because he had not submitted new 
and material evidence that would be needed in order to reopen 
the claims.  The SOCs and SSOCs made it clear to the veteran 
that in order to prevail on his claim, he needed to present 
evidence that he has a right knee disability related to 
service, that his facial nerve disability or scalp disability 
meet the criteria for a higher rating, or that he has 
presented new and material evidence to reopen his claim of 
service connection for hypertension or sinusitis.  The RO 
sent letters dated in February 2001, April 2002 and May 2003 
that told the veteran about the VCAA and informed him what 
evidence the RO would obtain and what he needed to do.  This 
letter asked the veteran to provide any evidence he had.  The 
RO obtained service medical records, VA treatment records, 
private treatment notes, records from the Social Security 
Administration,  and provided VA examinations in July 1994, 
September 1995,  October 2002 and March 2003.  The veteran 
has not indicated that there is any other evidence available, 
and more than one year has passed since he was notified of 
what he needed to do for his claim to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, substantially complete applications were 
received in 1994 and 2002.  Thereafter, the claims were 
denied in rating decisions dated in August 1994 and January 
2003.  The RO sent letters related to the VCAA to the veteran 
in February 2001, April 2002, and May 2003.  This 
notification was well after the August 1994 rating decision 
and the May 2003 letter was after the January 2003 rating 
decision related to new and material evidence.  Only after 
those rating actions were promulgated did the AOJ, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an untoward result.  There is no basis in this case for 
concluding that harmful error occurs simply because the 
claimant received VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See, 38 U.S.C.A. § 6261(b)(2); see also, Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").

Further, pursuant to the Board's decision to remand the knee 
disability, and the increased rating claim for the facial 
nerve disability, the RO did, in fact, conduct a de novo 
review of the claim.  See supplemental statement of the case 
issued to the veteran in June 2003.  In reviewing AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See, 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2001, 
April 2002, and May 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Service connection for right knee disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  In addition, certain chronic 
diseases, including arthritis (degenerative joint disease), 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2003).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of a right knee disability or any complaints 
regarding the right knee.  The veteran's private medical 
records and VA treatment records are silent with respect to 
treatment for a right knee disability.  The VA examinations 
in July 1994 and September 1995 do not indicate any 
disability of the right knee.  The VA examination in March 
2003 indicated a right knee disability with limitation of 
motion with pain, fatigue, weakness, and lack of endurance of 
the right knee.  The examiner indicated a diagnosis of 
degenerative joint disease.  In an addendum to his report, 
the examiner noted his opinion that it is as likely as not 
that the veteran's right knee disability is related to his 
military service.  The examiner acknowledged that he had no 
documentation of an in-service right knee injury and was 
relying only on the veteran's statements and a single 
document showing an orthopedic consult was ordered.

Based on the above, the Board finds that service connection 
is not warranted for the veteran's right knee disability.  
There is no indication of ongoing treatment for a right knee 
disability since leaving service.  None of the private 
medical records suggest any link to service and in fact the 
1994 and 1995 VA examinations do not indicate any disability 
of the right knee.  The VA examiner in 2003 does diagnose the 
veteran with degenerative joint disease of the right knee and 
does suggest it is linked to service.  The Board accords 
little weight to his opinion, however, because the service 
medical records are negative for any indication of a right 
knee disability and the examiner acknowledges that he has 
very little basis for his opinion other than the statements 
of the veteran.  The Court has held that bare transcription 
of lay history unenhanced by any additional medical comment 
by the examiner, is not competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  Since there is no medical 
evidence of an injury suffered in service, and no medical 
evidence of continuity of symptomatology, any opinion offered 
by the examiner is purely speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2003).  
The Board acknowledges the veteran's belief that his right 
knee disability is related to service, but as a layperson, 
the veteran is not competent to testify to a medical 
diagnosis or etiology.  See, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, service connection is not 
warranted for this disabilities.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

III.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

A.  Increased rating for residuals of a facial nerve injury

The veteran suffered an injury to his facial nerve (the 
trigeminal nerve) due to dental work in 1992 while he was in 
service.  The VA treatment notes and the private medical 
records occasionally note some complaints of numbness in the 
face but the veteran did not undergo a thorough neurological 
examination until March 2003.

The veteran underwent a VA examination in March 2003.  The 
examiner noted that there is an area of numbness on the left 
side of the veteran's face and that this represented partial 
damage to the right mandibular nerve.  The examiner noted 
that the veteran was able to use all his facial muscles 
correctly and there were no other symptoms associated with 
this facial nerve injury other than the area of numbness.

Disability of the facial nerve is covered by Diagnostic Code 
8205 which provides a 10 percent rating for moderate 
incomplete paralysis of the nerve, a 30 percent rating for 
severe incomplete paralysis of the nerve, and a 50 percent 
rating for complete paralysis of the nerve.  38 C.F.R. 
§ 1.124a, DC 8205 (2003).  The Board finds that the veteran's 
residuals of a facial nerve injury most closely approximate 
moderate incomplete paralysis of the nerve and this warrants 
no higher than a 10 percent rating.  The veteran has complete 
use of all his facial muscles and the only symptom of his 
disability is an area of numbness along the side of his face.  
The Board finds that this sole symptom, when coupled with no 
loss of muscle functioning, does not rise to the level of 
severe incomplete paralysis that would warrant a higher 
rating of 30 percent.

B.  Increased rating for dissecting cellulitis of the scalp 
with scarring and alopecia

The veteran's service medical records show that he was 
treated for folliculitis of the scalp with scarring alopecia 
beginning in November 1992.  The majority of the VA treatment 
notes and the private medical records are not related to any 
complaints regarding the skin or scalp.

The veteran underwent a VA examination in July 1994.  The 
examination revealed multiple elevated hard areas on the 
scalp which were somewhat tender and had areas of alopecia.  
The veteran underwent a second VA examination in October 
2002.  The examination revealed oozing exudates from the 
scalp, itching and crusting periodically.  There was some 
sensitivity to touch with scarring and hair loss.  The 
veteran stated he was unable to wear a hard hat on some of 
his jobs because of his scalp disability although he has not 
been working since 1997.

The Board notes that during the pendency of this appeal, the 
regulations relating to skin disabilities were amended 
effective August 30, 2002.  See, 67 FR 49,596 (July 31, 
2002).  In keeping with VA practice and appropriate 
precedent, the RO should apply the version of the regulation 
that is most favorable to the veteran, since the regulations 
changed during the pendency of his appeal.  See, VAOPGCPREC 
7-03 (2003).

The old rating criteria provided a 0 percent rating for 
slight disfiguring scars of the head, face or neck, a 10 
percent rating for moderate disfiguring scares of the head 
face, or neck, a 30 percent rating for severe scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, and a 50 percent rating if 
there is complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2001).

The revised rating criteria provide a 10 percent rating if 
there is one characteristic of disfigurement, a 30 percent 
rating if there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature of paired set of 
features, or with two or three characteristics of 
disfigurement, a 50 percent rating if there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or with four or 
five characteristics of disfigurement, and an 80 percent 
rating with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2003).

There are eight characteristics of disfigurement which are 
listed in the regulations as (1) scar 5 or more inches in 
length, (2) scar at least one-quarter inch wide at widest 
part, (3) surface contour of scar elevated or depressed on 
palpation, (4) scar adherent to underlying tissue, (5) scar 
hypo or hyper-pigmented in an area exceeding six square 
inches, (6) skin texture abnormal in an area exceeding six 
square inches, (7) underlying soft tissue missing in an area 
exceeding six square inches, (8) skin indurated and 
inflexible in an area exceeding six square inches.  Id.

Applying the above criteria, the Board finds that a rating in 
excess of 10 percent is not warranted under either the old or 
the new criteria.  Under the old criteria a 30 percent rating 
requires severe scars, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  There 
is no evidence of severe scarring or any deformity of the 
eyelids, lips, or auricles.  The veteran suffers from some 
oozing of the scalp and some itching and crusting and hair 
loss but nothing that rises to the level of severe scaring 
and no involvement of the head or face below the hairline.  
Therefore a rating in excess of 10 percent is not warranted 
under the old criteria.  38 C.F.R. § 4.118, DC 7800 (2001).  
Under the new criteria a rating is excess of 10 percent is 
also not warranted.  A 30 percent rating is warranted if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature of paired set of 
features, or with two or three characteristics of 
disfigurement.  Here, the veteran has no evidence of tissue 
loss and no evidence of gross distortion or asymmetry of one 
feature or paired sets of features.  Additionally, there is 
no evidence that the veteran has two or three of the 
characteristics of disfigurement.  Therefore, a rating in 
excess of 10 percent is not warranted under the new criteria.  
38 C.F.R. § 4.118, DC 7800 (2003).

IV.  New and material evidence

Entitlement to service connection for a hypertension and for 
sinusitis disability was most recently denied by the RO in a 
rating decision dated in August 1994.  That decision was not 
appealed and is final.  38 U.S.C. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).  Service connection was denied 
because there was no evidence that the veteran's hypertension 
or sinusitis was linked to service.

The Board notes that the veteran attempted to appeal the 
August 1994 rating decision, but by a decision dated in 
January 2001, the Board determined that a timely appeal had 
not been filed.  Therefore, the August 1994 rating decision 
is a final decision.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2003).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2003).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's request to reopen his 
claim of entitlement to service connection for hypertension 
and sinusitis was filed in February 2002 and therefore, the 
amended version of the regulation, which is cited above, does 
apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

Evidence offered since the claim was denied in 1994 includes 
private medical evidence, VA treatment notes, and VA 
examinations in September 1995 and March 2003.  Some of the 
treatment notes indicate the veteran's hypertension or 
history of sinusitis, but none of the newly offered evidence 
suggests a link between the veteran's service and any current 
hypertension or sinusitis. 

The Board finds the additional evidence to be new in that it 
has not been previously considered, however, the Board finds 
that this evidence is not material.  None of the newly 
submitted evidence directly addresses the specified reasons 
for the earlier denial of service connection nor does it 
directly address an unestablished fact that is necessary for 
the claim to be substantiated.  The new evidence does not 
raise a reasonable possibility of substantiating the 
veteran's claim since it does not suggest any link to 
service.  Accordingly, the Board concludes that the appellant 
has not submitted evidence that is new and material, and the 
claim for service connection for hypertension and sinusitis 
is not reopened.  


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to an increased evaluation for residuals of a 
right facial nerve injury, currently rated as 10 percent 
disabling, is denied

Entitlement to an increased evaluation for dissecting 
cellulitis of the scalp and scarring with alopecia, currently 
rated as 10 percent disabling, is denied

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hypertension 
and the claim is not reopened.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for sinusitis 
(claimed as seasonal rhinitis) and the claim is not reopened.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



